


110 HR 5580 IH: Missing Mercury in Manufacturing

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5580
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2008
			Ms. Schakowsky (for
			 herself, Mr. Waxman,
			 Mr. Ellison, and
			 Ms. Hirono) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Toxic Substances Control Act to phase out
		  the use of mercury in the manufacture of chlorine and caustic soda, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Missing Mercury in Manufacturing
			 Monitoring and Mitigation Act.
		2.FindingsCongress finds that—
			(1)mercury and
			 mercury compounds are highly toxic to humans, ecosystems, and wildlife;
			(2)as many as 10
			 percent of women in the United States of childbearing age have mercury in their
			 bloodstreams at a level that could pose risks to their unborn babies, and as
			 many as 630,000 children born annually in the United States are at risk of
			 neurological problems relating to mercury exposure in utero;
			(3)the most
			 significant source of mercury exposure to people in the United States is
			 ingestion of mercury-contaminated fish;
			(4)the long-term
			 solution to mercury pollution is to minimize global mercury use and releases of
			 mercury to eventually achieve reduced contamination levels in the environment,
			 rather than reducing fish consumption, since uncontaminated fish represents a
			 critical and healthy source of nutrition for people worldwide;
			(5)mercury pollution
			 is a transboundary pollutant that—
				(A)is deposited
			 locally, regionally, and globally; and
				(B)affects bodies of
			 water near industrial areas, such as the Great Lakes, as well as bodies of
			 water in remote areas, such as the Arctic Circle;
				(6)of the
			 approximately 30 plants in the United States that produce chlorine, only 7 use
			 the obsolete mercury cell chlor-alkali process, and 4 have not
			 yet committed to phasing out mercury use;
			(7)an estimated
			 additional 24,000 to 30,000 tons of mercury are used at mercury cell
			 chlor-alkali plants worldwide;
			(8)(A)less than 10 percent of
			 the total quantity of chlorine and caustic soda produced in the United States
			 comes from the chlor-alkali plants described in paragraph (7) that use the
			 mercury cell chlor-alkali process;
				(B)cost-effective alternatives are
			 available and in use in the remaining 90 percent of chlorine and caustic soda
			 production; and
				(C)other countries, including Japan, have
			 already banned the mercury cell chlor-alkali process;
				(9)the chlor-alkali
			 industry acknowledges that—
				(A)mercury can
			 contaminate products manufactured at mercury cell facilities; and
				(B)the use of some of
			 those products results in the direct and indirect release of mercury;
				(10)despite those
			 quantities of mercury known to have been used or to be in use, neither the
			 chlor-alkali industry nor the Environmental Protection Agency is able—
				(A)to adequately
			 account for the disposition of the mercury used at those facilities; or
				(B)to accurately
			 estimate current mercury emissions; and
				(11)it is critically
			 important that the United States work aggressively toward the minimization of
			 supply, demand, and releases of mercury, both domestically and
			 internationally.
			3.Statement of
			 policyCongress declares that
			 the United States should develop policies and programs that will—
			(1)reduce mercury use
			 and emissions within the United States;
			(2)reduce mercury
			 releases from the reservoir of mercury currently in use or circulation within
			 the United States; and
			(3)reduce exposures
			 to mercury, particularly exposures of women of childbearing age and young
			 children.
			4.Use
			 of mercury in chlorine and caustic soda manufacturing
			(a)In
			 generalTitle I of the Toxic Substances Control Act (15 U.S.C.
			 2601 et seq.) is amended by inserting after section 6 the following:
				
					6A.Use of mercury
				in chlorine and caustic soda manufacturing
						(a)DefinitionsIn
				this section:
							(1)Chlor-alkali
				facilityThe term chlor-alkali facility means a
				facility used for the manufacture of chlorine or caustic soda using a mercury
				cell process.
							(2)Hazardous waste;
				solid wasteThe terms hazardous waste and
				solid waste have the meanings given those terms in section 1004
				of the Solid Waste Disposal Act (42 U.S.C. 6903).
							(b)ProhibitionEffective
				beginning January 1, 2012, the manufacture of chlorine or caustic soda using
				mercury cells is prohibited in the United States.
						(c)Reporting
							(1)In
				generalNot later than April 1, 2009, and annually thereafter
				through April 1, 2012, the owner or operator of each chlor-alkali facility
				shall submit to the Administrator and the State in which the chlor-alkali
				facility is located a report that identifies—
								(A)each type and
				quantity of mercury-containing hazardous waste and nonhazardous solid waste
				generated by the chlor-alkali facility during the preceding calendar
				year;
								(B)the mercury
				content of the wastes;
								(C)the manner in
				which each waste was managed, including the location of each offsite location
				to which the waste was transported for subsequent handling or
				management;
								(D)the volume of
				mercury released, intentionally or unintentionally, into the air or water by
				the chlor-alkali facility, including mercury released from emissions or
				vaporization;
								(E)the volume of
				mercury estimated to have accumulated in pipes and plant equipment of the
				chlor-alkali facility, including a description of—
									(i)the
				applicable volume for each type of equipment; and
									(ii)methods of
				accumulation; and
									(F)the quantity and
				forms of mercury found in all products produced for sale by the chlor-alkali
				facility.
								(2)Avoidance of
				duplicationTo avoid duplication, the Administrator may permit
				the owner or operator of a facility described in paragraph (1) to combine and
				submit the report required under this subsection with any report required to be
				submitted by the owner or operator under subtitle C of the Solid Waste Disposal
				Act (42 U.S.C. 6921 et seq.).
							(d)Inventory
							(1)In
				generalFor each chlor-alkali facility that ceases operations on
				or after January 1, 2009, not later than 1 year after the date of cessation of
				operations, the Administrator, in consultation with the State in which the
				facility is located, shall conduct a comprehensive mercury inventory covering
				the life and closure of the chlor-alkali facility, taking into account—
								(A)the total quantity
				of mercury purchased to start and operate the chlor-alkali facility;
								(B)the total quantity
				of mercury remaining in mercury cells and other equipment at the time of
				closure of the chlor-alkali facility;
								(C)the estimated
				quantity of mercury in hazardous waste, nonhazardous solid waste, and products
				generated at the chlor-alkali facility during the operational life of the
				chlor-alkali facility; and
								(D)the estimated
				aggregate mercury releases from the chlor-alkali facility into air and other
				environmental media.
								(2)Records and
				informationIn carrying out paragraph (1), the Administrator
				shall obtain mercury purchase records and such other information from each
				chlor-alkali facility as are necessary to determine, as accurately as
				practicable from available information, the magnitude and nature of mercury
				releases from the chlor-alkali facility into air and other environmental
				media.
							.
			(b)Conforming
			 amendmentThe table of contents of the Toxic Substances Control
			 Act (15 U.S.C. 2601 note) is amended by inserting after the item relating to
			 section 6 the following:
				
					
						Sec. 6A. Use of mercury in chlorine and
				caustic soda
				manufacturing.
					
					.
			
